DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 12, 17, 23, 26, 28 and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Muro et al. (8,313,188) in view of Walker et al. (8,833,926) and Chandu et al. (8,235,490).

	Regarding claims 1, 12, 17 and 21, Muro teaches a printing system and at least one computer readable medium having instructions stored thereon, which when executed by one or more processors, cause the processors to:
	receive printing characteristic information (fig. 7, S2, shoot amount) at a printing system (col. 1, lines 13-23), wherein the printing characteristic information comprises print job information including colors (see fig. 7, S2, fig. 4, col. 6, lines 1-8, note that a droplet shoot amount constitutes “print job information” in that it is information that relates to the print job. Note also that the droplet shoot amount is dictated by the size of the medium, and the size of the medium is included in “print job information,” and thus the droplet shoot amount is also “print job information.” Note that “print job information” is broad and is reasonably interpreted as any information that relates to a print job. Note 
	determine one or more dryer control parameters (fig. 4, target temperature) based on the printing characteristic information (see fig. 7, note that the temperature determination is “based on” the droplet shoot amount, which is included in the printing characteristic information along with color informatioin);
	apply the one or more dryer control parameters to a dryer in the printing system (fig. 7, S3), wherein the dryer control parameters comprise tuning parameters including one or more feedback gain parameters (col. 2, lines 37-41);
	perform a printing process at the printing system to apply marking material to a medium and dry the applied marking material via the dryer (note that printing processes are necessarily performed intermittently with dryer control routines);
	monitor the printing system during the printing process and drying of the applied marking material to detect one or more printing characteristic information changes (fig. 9, S12);
	determine one or more updated dryer control parameters upon a detection of one or more printing characteristic information changes (fig. 9, S13); and
	apply the updated dryer control parameters to the dryer during the printing process (fig. 9, S14). 
Muro does not teach adjusting a print speed of the printing system based on the updated dryer control parameters of ink coverage. Walker teaches this (Walker, cols. 3-4, lines 61-5, Note that maximum areal density is the same as coverage, and note that printing speed is also listed as a quantity that can be adjusted to obtain optimal drying 
Muro in view of Walker does not explicitly teach wherein the printing characteristic information comprises  including information regarding tone curve. Chandu teaches this (Chandu, col. 3, lines 30-37, Note that tone curve is a criterion on which wetness is based). It would have been obvious to one of ordinary skill in the art at the time of invention to factor in tone curve, as disclosed by Chandu, into a calculation of an appropriate drying characteristic, as disclosed by Muro in view of Walker, because doing so would allow for a more precise calculation of the drying characteristic, thereby ensuring better drying. 

	Regarding claim 8, Muro in view of Walker and Chandu teaches the computer readable medium of claim 1, having instructions stored thereon, which when executed by one or more processors, further cause the one or more processors to determine the print speed of 

	Regarding claims 23, 26, 28 and 29, Muro in view of Walker and Chandu teaches the printing system and computer readable medium according to claims 1 and 12, wherein the printing characteristic information further includes print system settings, print system configuration settings and print job ink coverage, adjusting the print speed of the printing system and dryer settings based on printing characteristic information changes (Muro, fig. 4, Walker, cols. 3-4, lines 61-5, Again, note that printing speed, ink coverage, tone curve, ink material, web material, etc. were all functions of each other as it pertains to drying of a printed web, and thus to adjust any one or more according to the others would have been obvious at the time of invention).

Claims 9, 10, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Muro in view of Walker and Chandu as applied to claims 8 and 17 above, and further in view of Adams et al. (6,315,379).

	Regarding claims 9 and 18, Muro in view of Walker and Chandu teaches the printing system and computer readable medium of claims 8 and 17, respectively. Muro in view of Walker and Chandu does not teach determining a target speed. Adams teaches
	receiving a target print speed (Adams, fig. 4A, S240) in the printing characteristic information;
	determining whether the target print speed exceeds a maximum drying print speed (Adams, fig. 4B, S410, note that if the selected print speed corresponding to p exceeds the drying limit thereby also exceed the power demand threshold, p is updated, and speed is slowed); and


 	Regarding claims 10 and 19, Muro in view of Walker, Chandu and Adams teaches the printing system and computer readable medium of claims 8 and 18, respectively, wherein determining the print speed further comprises setting the print speed as the maximum drying print speed upon a determination that the target print speed exceeds the maximum drying speed (Adams, see fig. 4B, Note that in variable speed mode, every time p is updated to p + 1, the print speed is lowered, and this keeps occurring until the print speed is brought within an acceptable window of speeds, i.e., to a maximum drying speed). 

Response to Arguments


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853